DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending in this application and were examined on their merits.

The objection to Fig. 1B because only that which is old is illustrated, has been withdrawn due to the Applicant’s submission of a replacement sheet on 08/31/2022.

The rejection of Claims 5 and 23 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention has been withdrawn due to the Applicant’s amendment to Claim 5 filed 08/31/2022 and Remarks, Pg. 7, Lines 19-20 filed 08/31/2022 indicating antecedent support for the limitation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-14, 16, 18, 19, 21, 22, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS, and Utech et al. (2015), as evidenced by Chen et al. (2013) and Sugiura et al. (2016), all of record.

Sharma et al. teaches a method of using a microencapsulation device, the device comprising:  a first flow line for flowing an aqueous solution comprising alginate and divalent cation (1.5% alginate and Ca-EDTA) (Pg. 72, Fig. 1, B);
a second flow line which junctions the first flow line for flowing a first non- aqueous liquid immiscible with the aqueous solution (mineral oil and 3% of the surfactant Span80) (Pg. 72, Fig. 1, A);
a third flow line which junctions the first flow line after the first-second flow junction for flowing a second non-aqueous liquid immiscible with the aqueous solution (1% acetic acid and mineral oil) (Pg. 72, Fig. 1, C);

forming an alginate microbead by cutting off the flowing of the aqueous solution with the first non-aqueous liquid at the first-second flow line junction (Pg. 72, Fig. 1, exploded view);
lowering the pH of the alginate microbead from neutral pH of 7 with the second non-aqueous liquid at the first-third flow line junction to initiate crosslinking with the divalent cation and forming a spherical cross-linked alginate microbead having a diameter of less than 250 um (Pg. 72, Fig. 1, exploded view), and reading on Claim 1.

Sharma et al. further suggests the use of microfluidic islet cell encapsulation in alginate (Pg. 71, Abstract).

The teachings of Sharma et al. were discussed above.

Sharma et al. did not teach the encapsulation of cells using the microfluidic device, wherein the cells are provided in the aqueous solution with the alginate and Ca- EDTA, as required by Claim 1;
wherein the cells are mesenchymal stem cells, as required by Claims 4 and 5;
wherein the surface pH of the alginate microbead is lowered from a pH of about 7 to an acidic pH of about 5, as required by Claim 14;
or wherein the viability of the encapsulated cells is at least 1 day to about 28 days or more, as required by Claim 21.

Headen et al. teaches the microfluidic encapsulation of clinically relevant cells, such as human pancreatic islets and human mesenchymal stem cells (hMSC) (Pg. 2, Lines 6-9).

Utech et al. teaches the encapsulation of MSC in alginate microbeads (Pg. 1631, Column 2, Lines 11-13) wherein the cells are provided in an aqueous solution of alginate and Ca-EDTA (Pg. 1632, Column 1, Lines 7-9);
wherein the pH of the alginate microbead is lowered from a pH of about 7 to an acidic pH of about 5 to crosslink the alginate microbead (Pg. 1629, Fig. 1, Description);
wherein the viability of the encapsulated cells is at least 1 day to about 15 days (Pg. 1632, Fig. 4) and notes that viability can be further increased by adjustment of the hydrogel’s mechanical properties and degradation behavior (Pg. 1632, Column 2, Lines 24-27);
and wherein the method allows cell encapsulation with high viability (Pg. 1629, Column 1, Lines 16-17).







It would have been obvious to those of ordinary skill before the effective filing date of the claimed invention to modify the method of Sharma et al. of preparing crosslinked, alginate microbeads and suggestion to encapsulate islet cells therein by encapsulating mesenchymal stem cells in the crosslinked alginate microbeads as taught by Utech et al. because this is no more than:  
1) the simple substitution of known element (clinically relevant MSC, as taught by Headen et al.) for another (clinically relevant islet cells, as taught by Headen et al.) to obtain predictable results (encapsulated mesenchymal stem cells in crosslinked alginate microbeads) and,
2) the application of known techniques (inclusion of cells in the alginate/Ca- EDTA aqueous solution, crosslinking the alginate microbeads with an acidic pH of about 5 and viability of the encapsulated cells) to a known method (preparation of acetic acid crosslinked alginate microbeads for encapsulating cells) ready for improvement (enhanced viability of encapsulated cells) to yield predictable results (MSC encapsulated in crosslinked alginate microbeads).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification and substitution in order to achieve crosslinked alginate microbead encapsulated MSC with enhanced viability.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is the microfluidic encapsulation of cells.

With regard to Claim 2, Sharma et al. teaches washing the cross-linked alginate microbeads with 1% Tween solution (Pg. 75, Lines 30-31).

With regard to Claims 6-8, Sharma et al. teaches wherein the divalent cation is Ca-EDTA (Pg. 72, Fig. 1, B).

With regard to Claim 9, Sharma et al. teaches the first non-aqueous liquid comprises mineral oil and surfactant Span80 (Pg. 72, Fig. 1, A).

With regard to Claims 10 and 11, Sharma et al. teaches the second non-aqueous liquid comprises mineral oil and acetic acid (Pg. 72, Fig. 1, C).

With regard to Claims 12 and 13, Sharma et al. teaches cross-linked alginate microbead having a diameter of less than 250 µm and from about 80 to about 180 µm (Pg. 72, Fig. 1, exploded view, showing a microbead with a diameter of about 1/3 of 500 µm or about 166 µm, see also Pg. 73, Fig. 3).






With regard to Claim 16, which recites wherein increasing the flow rate of the first non-aqueous liquid through the first flow line deceases the diameter of the alginate microbead, this would be an inherent feature of the microfluidic alginate microbead preparation device and method of Sharma et al. whom teaches flowing a first non- aqueous liquid through a first flow line as Chen et al. teaches a method of preparing alginate microbeads wherein the alginate droplet size decreases with increasing flow rate of the oil (non-aqueous liquid) phase (Pg. 3, Fig. 1 and Lines 11-26).

With regard to Claim 18, Sharma et al. teaches spherical cross-linked alginate microbead (Pg. 72, Fig. 1, exploded view).

With regard to Claim 19, Sharma et al. teaches the method forms a plurality of crosslinked alginate microbeads (Pg. 72, Fig. 1, exploded view and Pg. 73, Fig. 3).

With regard to Claim 22, Sharma et al. teaches the first non-aqueous liquid comprises 3% of the surfactant Span80 (Pg. 72, Fig. 1, A).

With regard to Claim 23, Sharma et al. teaches the second non-aqueous liquid comprises 1% acetic acid (Pg. 72, Fig. 1, C).



With regard to Claim 24, which recites wherein the crosslinked alginate microbeads have a monodispersity with a coefficient of variance from about 2.5% to about 5%, this would be an inherent feature of the microfluidic alginate microbead preparation device and method of Sharma et al. whom teaches a microfluidic encapsulation device and method of producing crosslinked alginate microbeads which structurally anticipates the claimed device, except for actual cell encapsulation.  This is further evidenced by Sugiura et al.  whom teaches a method of producing monodispersed calcium-crosslinked alginate microbeads with a coefficient of variation of 5.9% (Pg. 1, Abstract) which is sufficiently close to the claimed amount of “about 5%” to render the limitation prima facie obvious.

Claim(s) 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015), of record, and further in view of Tendulkar et al. (2012), cited in the IDS.

The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above cited references taught wherein the crosslinked alginate microbead is washed with an organic and/or aqueous wash solution which restores the crosslinked alginate microbead to a neutral pH of about 7, as required by Claim 3.


Tendulkar et al. teaches the washing of cell encapsulating microbeads with an aqueous wash solution (normal saline) (Pg. 465, Column 1, Lines 12-20).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma et al., Headen et al. and Utech et al. comprising washing crosslinked alginate microbeads with a 1% tween solution to use a normal saline solution as taught by Tendulkar et al. because both solutions are recognized by the art as suitable wash solutions for microbeads.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide an inexpensive and readily available wash solution.  There would have been a reasonable expectation of success in making this modification because both the Sharma et al. and Tendulkar et al. references teach alternative wash solutions for microbeads.

It would be inherent in the washing step that an alginate microbead which was initially at a pH of 7 and was treated with an acetic acid to lower the pH to 5 to initiate crosslinking, as taught by Utech et al., would upon washing with wash solution return to a neutral pH or around 7 because the washing would remove the acetic acid from the microbead.

Claim(s) 15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015) and further in view of Moyer et al. (2010), both of record.
The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above references taught a method wherein the first non-aqueous liquid flows through the first flow line at a rate of from about 3 mL/hr to about 5 mL/hr, as required by Claim 15;
or wherein the aqueous solution flows through the second flow line at a flow rate of from about 4 mL/hr to about 8 mL/hr, as required by Claim 17.

Moyer et al. teaches a method of encapsulating stem cells in alginate microbeads (Pg. 497, Abstract) wherein the standard flow rate for microencapsulation is 5 mL/hr (Pg. 498, Column 1, Lines 54-60).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma et al., Headen et al. and Utech et al. of microfluidically preparing crosslinked alginate, stem cell encapsulating microbeads which is silent with regard to the flow rates of the first non- aqueous liquid and the aqueous liquid, to use the standard flow rate of 5 mL/hr as taught by Moyer et al. because this would provide an appropriate flow rate for the liquid reagents.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a flow rate suitable for the preparation of alginate microbeads.
There would have been a reasonable expectation of success in making this modification because the Sharma et al. reference is silent with regard to the liquid reagent flow rates and the Moyer et al. reference teaches a standard flow rate for microencapsulation of cells in alginate microbeads.

Claim(s) 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015) and further in view of Swioklo et al. (2016), both of record.

The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above references taught a method wherein the microbeads are formed at a rate of from about 100 beads/minute to about 1000 beads/minute, as required by Claim 20.

With regard to the limitations of Claim 20, while the above cited references do not specifically teach the claimed microbead formation rate limitations, those of ordinary skill in the art before the effective filing date would recognize the microbead formation rate as an optimizable variable, dependent on the production conditions, including for example, the head configuration.

In this instance, Swioklo et al. teaches a method of preparing alginate- encapsulated stem cells wherein a drop-wise method for scalable alginate bead generation, using calcium as the cross-linker was modified to enable the yield of up to 3500 gelled beads per minute (Pg. 289, Abstract) by configuring the extrusion head (Pg. 292, Column 1, Lines 6-14).  This is an effective result based on the preparation conditions as the reference indicates modification effects the rate of microbead formation.  This is motivation for the ordinary artisan to practice or test the preparation conditions widely to determine those that are functional and optimal and which would be inclusive or produce the instantly claimed ranges with a reasonable expectation of success.  Absent any teaching of criticality by the Applicant concerning the formation rate of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.

Claim(s) 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharma et al. (10/14/2016) in view Headen et al. (2014), both cited in the IDS and Utech et al. (2015) and further in view of Chavarri et al. (2012), both of record.

The teachings of Sharma et al., Headen et al. and Utech et al. were discussed above.

None of the above references taught a method comprising flowing the crosslinked alginate beads with encapsulated cells through a static mixer, as required by Claim 25.

Chavarri et al. teaches the encapsulation of living cells in alginate (Pg. 524, Paragraph 3.2.1.) and wherein during emulsification to produce microcapsules static mixers are employed to improve size distribution, reduce shear and allow for maintenance of sterile conditions (Pg. 513, Lines 13-16 and Fig. 5).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma et al., Headen et al. and Utech et al. of microfluidically preparing crosslinked, stem cell encapsulating alginate microbeads by flowing said crosslinked alginate microbeads through a static mixer, as taught by Chavarri et al. because of the advantageous aspects of doing so. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to achieve improved size distribution, reduce shear and maintain aseptic conditions when producing crosslinked, stem cell encapsulating alginate microbeads.  There would have been a reasonable expectation of success in making this modification because both the Sharma et al. reference and the Chavarri et al. reference are reasonably drawn to the same field of endeavor, that is, alginate microencapsulated cells.

Response to Arguments

Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 

The Applicant argues, citing Paragraph [0003] of the Specification as filed, that current methods for cell encapsulation use dripping through air and gravity to form microbeads but have large polydispersity which could lead to a variable number of cells in each bead as well as stress marks from interaction with other beads.  Applicant argues the instant method utilizes a “jet-method” in which the flow of an aqueous solution and non-aqueous solution from respective chambers and through corresponding flow lines of a microfluidic device control the rate of production and/or polydispersity of the formed cross-linked alginate microbeads (Remarks, Pg. 8, Lines 23-29 and Pg. 9, Lines 1-3).

This is not found to be persuasive for the following reasons, as the Sharma reference also teaches a horizontal flow, microencapsulation device which does not rely upon gravity or air, it would also be expected not to have the disadvantageous aspects of such devices.  The Examiner notes that the features which Applicant relies upon; “a ‘jet-method’ in which the flow of an aqueous solution and non-aqueous solution from respective chambers and through corresponding flow lines of a microfluidic device control the rate of production and/or polydispersity of the formed cross-linked alginate microbeads”, are not recited in the instant claims.
The Applicant argues that Headen allegedly encapsulates cells using a drip method (Remarks, Pg. 9, Lines 4-8).

This is not found to be persuasive for the following reasons, the method of Headen does produce microencapsulated cells but there is nothing in the reference or Fig. 1b which indicates a reliance on air or gravity.  The reference could just as easily function in the same manner as the Sharma reference with a horizontal flow.  Even assuming Applicant is correct, the Headen reference was cited only for its’ teaching of the microencapsulation of clinically relevant cells, such as human pancreatic islets and human mesenchymal stem cells.

The Applicant argues that Utech teaches “droplet-based microfluidics” allegedly utilizing drip methodology (Remarks, Pg. 9, Lines 9-12).

This is not found to be persuasive for the following reasons, the mere fact that Utech (or Headen) produce droplet microencapsulated cells is in no way evidence of a structural or methodological difference between the teachings of the prior art and the claimed invention.  Particularly, as the claimed invention also produces droplet microencapsulated cells, see Figs 1B-1C.  The Examiner notes that Headen et al. was cited only with regard to the type of cell encapsulated.  Applicant has provided no evidence to suggest that the encapsulation method of Headen would not work using the jet encapsulation method.  The ordinary artisan would not expect the use of one cell type to impact the encapsulation method.  
Similar to the method of Headen, the method of Utech does produce microencapsulated cells but there is nothing in the reference or Fig. 1b which indicates a reliance on either air or gravity.  The reference could just as easily function in the same manner as the Sharma reference with a horizontal flow.  Even assuming Applicant is correct, the Utech reference was cited only for its’ teaching of the aqueous solution, pH crosslinking method and microencapsulated cell viability aspects.  Therefore, the ordinary artisan would not expect these aspects to be affected by the encapsulation method as both drip and jet-encapsulation require formation of droplets.

The Applicant alleges that even if Sharma uses a microencapsulation device, Headen and Utech utilize microfluidic devices that use droplet formation through dripping.  Applicant argues the cited references fail to provide motivation to the ordinary artisan to modify Sharma in view of Headen and Utech to arrive at the claimed invention because of the difference between the claimed “jet-method” and “drip method”.  Applicant further asserts the Examiner has used improper hindsight reconstruction (Remarks, Pg. 10, Lines 1-17 and Pg. 11, Lines 1-5).

This is not found to be persuasive for the following reasons, the Applicant has not established that the method of the claimed invention and that of the Sharma reference are different in any way.  As discussed above, the Sharma reference teaches a horizontal flow, microencapsulation device which does not rely upon gravity or air.  The Examiner notes that the features which Applicant relies upon; a “jet-method” are not recited in the claims.  
Even if Headen and Utech utilize a different method of producing microencapsulated cells (which Applicant has not shown by any evidence on the record) the references were only cited for their teachings related to limitations found in dependent claims.  As discussed above, the cell type taught by Headen and encapsulation aspects taught by Utech were known to be used in droplet microencapsulation methods.  Therefore, the ordinary artisan would not expect the methodology used to produce those microencapsulated cells to be impacted by the type of cell encapsulated or features, such as alginate crosslinkage.  All of the cited references are still drawn to droplet formation regardless of the method used to do so.
 The Examiner maintains that the ordinary artisan would have found obvious the claimed invention based on the teachings of the prior art and the rationale described both in the prior action and above.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification and substitution described in the rejection in order to achieve crosslinked alginate microbead encapsulated MSC with enhanced viability.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant argues that Headen, Utech and Moyer utilize “drip-method” microfluidic devices allegedly different from the “jet-method” of the instant invention.  Applicant concludes that the cited prior art would not have motivated the ordinary artisan to adjust flow rates through different flow lines to arrive at the claimed invention because of the difference in methods to produce microbeads would allegedly require different flow rates to function as intended changing the principle operation of the prior art device being modified (Remarks, Pg. 11, Lines 26-29 and Pg. 12, Lines 1-13).

  This is not found to be persuasive for the following reasons, the Applicant has not established that the method of the claimed invention and that of the Sharma reference are different in any way.  As discussed above, the Sharma reference teaches a horizontal flow, microencapsulation device which does not rely upon gravity or air.  The Examiner notes that the features which Applicant relies upon; a “jet-method” are not recited in the claims.  Even if Headen and Utech utilize a different method of producing microencapsulated cells (which Applicant has not shown by any evidence on the record) the references were only cited for their teachings related to limitations found in dependent claims.  The Examiner maintains that the ordinary artisan would have found obvious the claimed invention based on the teachings of the prior art and the rationale described both in the prior action and above. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification and substitution described in the rejection in order to achieve crosslinked alginate microbead encapsulated MSC with enhanced viability.  
Applicant has not provided any evidence that modifying the flow rates of the other cited prior art references to the rate taught by Moyer would in any way change the principle operation of the prior art device being modified.  That is, there is no evidence that doing so would render the prior art device(s) unable to produce microencapsulated cells.

The Examiner notes that the Applicant did not specifically address the rejections of Claim 3, further in view of Tendulkar et al.; Claim 20, further in view of Swioklo et al. or Claim 25, further in view of Chavarri et al. as set forth in the prior action.


Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  


In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/13/2022
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653